Citation Nr: 0506090	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to August 
1972, to include service in Vietnam from January 1970 to 
January 1971.  He died on November [redacted], 1999.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In June 2001 and August 2003, the Board remanded the 
veteran's claim for further development.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died on November [redacted], 1999.  The immediate cause of death was 
noted to be disseminated carcinomatosis due to adenocarcinoma 
of the lung.

2.  At the time of the veteran's death, service connection 
was in effect for spastic duodenal cap and antrum, history of 
ulcer, rated as non-compensable; hemorrhoids, rated as 
noncompensable rating; healed laceration of the right little 
finger tip, rated as non-compensable; hemorrhoids; and well 
healed scar of the right cheek, rated as non-compensable; 
hemorrhoids.  The veteran's combined rating was 0 percent.

3.  The veteran was diagnosed with metastatic adenocarcinoma 
of unknown primary site.  This disease was first clinically 
demonstrated many years after service.

4.  The unspecified metastatic adenocarcinoma is not of 
service origin or related to any incident in service. 

5.  The unspecified metastatic adenocarcinoma is not causally 
related to the veteran's service-connected disorders.

6.  A disability of service origin did not contribute 
substantially or materially to death or aid or lend 
assistance in the production of death.


CONCLUSION OF LAW

1.  Metastatic adenocarcinoma was not incurred in or 
aggravated by military service, may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2004).

2.  Metastatic adenocarcinoma was not proximately due to or 
the result of a service connection disease or injury.  38 
C.F.R. § 3.310 (2004).

3.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a June 2000 statement of 
the case, supplemental statements of the case dated April and 
June 2002, and VCAA letters were sent in June 2001 and 
February 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  The June 
2001 and February 2004 letters informed the veteran of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the June 2001 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran had active service from August 1952 to August 
1972.  Records from the National Personnel Records Center 
indicate that the veteran served in Vietnam from January 1970 
to January 1971.  

In-service medical examination reports and service medical 
records are negative for any adenocarcinoma, to include the 
lungs.  His lungs and chest were noted to be normal on each 
in-service medical examination report.  

The January 1972 retirement examination showed no pertinent 
abnormality.  The lungs were clinically evaluated as normal.  
Chest x-rays was negative.

A February 1973 VA examination was negative for any 
disseminated carcinomatosis or adenocarcinoma of the lung.  
Review of the respiratory system showed no cough or 
expectorate.  Mobility, palpation, and percussion note was 
normal.  Auscultation showed a dry lung with normal equal 
expansion.  Chest X-ray showed clear lung fields.

The first clinical indication of adenocarcinoma was in an 
undated statement from the veteran's private physician, Dr. 
M.B., received in September 1999indicating that the veteran 
was diagnosed with metastatic adenocarcinoma of unknown 
primary site, and despite extensive evaluation the tumor 
origin had not been identified.  The veteran's prognosis was 
terminal and he had been referred to hospice care.

The death certificate indicates that the veteran died on 
November [redacted], 1999.  The immediate cause of death was 
disseminated carcinomatosis, due to adenocarcinoma of the 
lung.  The certifying physician noted the interval between 
onset of the terminal conditions and death was "months."  
No autopsy was performed.

A November [redacted], 1999 Office of the Coroner "Report of 
Investigation by Parish Medical Examiner" indicates that in 
August 1999, a Dr. W. gave a diagnosis of adenocarcinoma of 
the lung with spine metastases.  The narrative summary of 
circumstances surrounding death indicates that the veteran 
was diagnosed with adenocarcinoma of the lung with spine 
metastases in August 1999.  The coroner was told that the 
veteran's family "had an action against the United States 
Military because Mr. [redacted] was exposed to Agent Orange in 
the 1970s while serving in the armed forces."  The coroner 
noted that he contacted Dr. C., who spoke with Dr. M., as to 
whether an autopsy would be ordered due to the allegations of 
exposure to Agent Orange.  The coroner was advised that an 
autopsy would not be ordered, and the decedent could be 
released to the funeral home.  

A June 2000 statement submitted by Pulmonary Medicine 
Associates, the private physician's office of Dr. W., 
indicates that no records were found for the veteran.  It was 
noted that treatment reports older than five years were 
destroyed, and if the veteran had not sought treatment in the 
past five years, any records for him had been destroyed.

A November 2001 VA medical opinion indicates that the 
veteran's claims file was reviewed.  It was noted that the 
claims file had a paucity of medical data, with no medical 
data from Schumpert Medical Center or Dr. W.  The information 
from Dr. M.B. was a brief statement that diagnosed the 
veteran with metatastic adenocarcinoma of unknown primary 
site and despite extensive evaluation the tumor origin had 
not been identified.  It was noted that there were no 
pathology reports, no laboratory reports, no radiology 
reports, and no information as to the specific findings of 
Dr. M.B.'s "extensive evaluation."  The VA examiner opined 
that in the absence of medical data, the information 
indicates that it was not as likely as not that the primary 
site of the veteran's adenocarcinoma was a lung.  

A May 2002 statement from the appellant is to the effect that 
Dr. W was only the attending physician when the veteran was 
placed in the care of the hospice.

In May 2002, the RO received reports titled "Schumpert 
Health System Hospice Intake and Start of Care Data," dated 
September 1999.  The veteran was referred to the private 
hospice by Dr. M.B.  The primary diagnosis was noted as 
"adenocarcinoma unknown primary," with date of diagnosis of 
August 1999.  Treatment records indicate a primary diagnosis 
of "adeno[carcinoma] primary un[known], [metastases] 
spine."

In February 2004, the RO received a private oncology 
consultation report from Dr. M.B., dated August 1999.  The 
report states that the veteran was in his usual good health 
until two months prior when he developed progressive right-
sided hip pain.  Subsequently, an MRI of the lumbosacral 
spine showed compression of the L2 vertebral body with 
alteration of the marrow suggesting metastatic disease and a 
second metastastic deposit was seen in the L3 region 
anteriorly.  A final needle aspiration biopsy under CT 
guidance of the L2 vertebral body revealed malignant cells 
most compatible with adenocarcinoma.  A CT scan of the 
abdomen and pelvis done in August 1999 showed indistinct 
appearing upper pole region of the left kidney with 
obstructive changes, destructive lesions of the mid-lumbar 
spine and an enlarged prostate.  A bone scan done on that 
same date showed isolated findings at L2.  A CT scan of the 
brain showed normal findings, and a CT scan of the chest 
showed nodularity and/or pleural parenchymal changes in the 
lung basis, focal liver lesion of the right lobe and possible 
left adrenal mass, retroperitoneal adenopathy.  It was noted 
that because of the veteran's family history of colon cancer, 
he was careful to have colonoscopy on a regular basis for 
tumor surveillance and several colon polyps were removed in 
March 1999.  Colonoscopy done in August 1999 was limited due 
to poor preparation, but no obstructive lesions were seen.  
The veteran declined repeat examination.  In "June 1998", 
he developed hematuria on two occasions and an IVP was done, 
which showed possible slight thickening of the bladder wall.  
He then underwent cystoscopy and there was no evidence of 
malignancy.  He had been seen earlier in the month by Dr. 
S.B., urologist/oncologist, and urinalysis was clear and 
flexible cystourethroscopy showed no suggestion of malignancy 
in the urethra or bladder.  It was noted that Dr. M.B. spoke 
with Dr. S.B. and he believed that the origin of this 
malignancy was not within the kidney or urinary system.  The 
veteran was admitted with intractable right hip, groin, and 
low back pain, nausea, vomiting, and anorexia.  The 
impression was metastatic adenocarcinoma of unknown primary 
site, despite extensive evaluation the tumor origin was not 
identified.  

In April 2004, the RO received records from the veteran's 
private physicians, Dr. M.B. and Dr. A.B., from August 1999 
and November 1999.  Reports pertinent to the veteran's 
adenocarcinoma are noted below.
 
An August 1999 treatment record by Dr. A.B. indicates that 
the veteran's low back pain had not improved, and was 
radiating to the right buttock area.  He had some difficulty 
walking, but no sphincter problems, no sensory deficit, and 
no motor deficit on the lower extremities.  Dr. A.B. 
discussed the results of the MRI with the veteran, which 
showed probable metastatic disease with an unknown etiology 
of the primary tumor.  The veteran had polyps in the colon 
that were apparently benign.  His prostate hormone level was 
checked two months prior and was normal.  On physical 
examination, there was a mildly hypertrophic prostate, but it 
was smooth and nontender.  No other mass was palpated in the 
rectum or the ampulla, and the hemoccult was negative.  The 
abdomen was soft and nontender.  There was no mass, and no 
organomegaly.  There was good sensory function bilaterally, 
somehow decreased right-sided motor function for the pain on 
the lower back area and the buttock area.  Good deep tendon 
reflexes bilaterally.  

An August 1999 unenhanced MRI of the lumbosacral spine 
indicates that compression of the L2 vertebral body was noted 
and alteration of the bone marrow texture was noted, 
suggesting metastatic disease.  There was also a metastatic 
deposit in the region of L3 anteriorly; therefore these 
findings were consistent with metastatic disease of unknown 
primary.  Spondylosis was also present at L3-4 and L4-5 due 
to facet hypertrophy and mild disk bulging.  No obvious disk 
herniation was noted.  The impression was mild spinal 
stenosis at L3-4 and L4-5, and mild compression of L2 with 
bony replacement by what appeared to be metastatic disease.

An August 1999 CT scan of the abdomen and pelvis indicates an 
impression of indistinct upper pole left kidney and the 
possibility of a mass, could be secondary to the obstructive 
changes and presence of hydronephrosis; destructive lesions 
involving the midlumbar spine region as described on MRI; and 
enlarged prostate.   

An August 1999 whole body bone scan report indicates abnormal 
accumulation of isotope at the level of L2, which appeared to 
fuse and correspond to the area of abnormality seen on MRI.  
The L3 level showed no abnormal accumulation of isotope and 
no other abnormal areas of increased or decreased uptake of 
isotope was noted.  The isolated findings at the L2 level and 
distribution may have represented compression fracture, still 
solitary metastatic area could not be excluded.  

An August 1999 CT guided biopsy of the bone indicates an 
impression of biopsy of the upper lumbar spine destructive 
lesion, positive for malignant cells.  

An August 1999 surgical pathology report indicates a finding 
of many clusters of malignant cells that appear to be 
epithelioid and most compatible with adenocarcinoma.  

An August 1999 CT scan of the lungs indicates that there were 
some focal areas of infiltrate and/or pleural parenchymal 
changes in the lung bases.  It was noted that there may have 
been some lung base nodularity adjacent to the pleural 
surface associated with such changes.  Such findings were 
noted to be non-specific, but the veteran did have a history 
of metastatic carcinoma.  Mediastinal windows were also 
obtained, showing no obvious mass or adenopathy.  Limited 
images through the upper abdomen were included and showed a 
hypodense lesion in the superior aspect of the right lobe of 
the liver that could have represented a metastatic lesion.  
Images through the upper abdomen also showed poor function 
and poor opacification of the left kidney.  There may have 
been a mass like enlargement of the left adrenal gland, and 
Dr. M.B. noted that she could not exclude an adrenal 
metastasis on the left side.  There was a large amount of 
strandy inflammatory density surrounding the left kidney.  
Additional images in the upper abdomen showed retroperitoneal 
adenopathy.  The left kidney appeared hyponephrotic and the 
ureter was dilated.  The precise level of obstruction was 
indeterminate.  It was noted that there was a lytic 
destructive lesion in the lumbar vertebral body.  No other 
acute abnormality was noted.  The impression was nodularity 
and/or pleural parenchymal changes in the lung bases, cannot 
exclude metastatic disease; focal liver lesion superiorly 
right lobe of the liver; poorly functioning left kidney with 
hydronephrosis and hydronureter; possible left adrenal mass; 
retroperitoneal adenopathy; and presumed lytic bony 
metastasis.  

An August 1999 radiation oncology consultation report by Dr. 
L.R. indicates that the reason for consultation was for 
consideration of radiation therapy for the veteran.  It was 
noted that the veteran who developed a progressively painful 
backache in June 1998.  When the pain progressed, the veteran 
was seen by Dr. A.B., who treated the patient with non-
steroidal anti-inflammatory drugs and muscle relaxants 
without relief.  A MRI of the lumbosacral spine was obtained 
in August 1999 revealing mild compression of the L2 vertebral 
body with bony replacement by metastatic disease.  A 
subsequent metastatic work up revealed destructive lesions in 
the midlumbar spine with the possibility of a mass in the 
upper pole of the left kidney.  The veteran then underwent a 
CT guided fine needle aspiration of a perivertebral lymph 
node and vertebral body with subsequent pathology revealing 
clusters of malignant cells compatible with adenocarcinoma.  
Additional work up including a CT of the lung revealed 
parenchymal changes in the lung bases and a focal liver 
lesion in the right lobe of the liver suspicious for 
metastatic disease as well as a left adrenal mass, 
retroperitoneal adenopathy and presumed lytic bone 
metastasis.  CT of the brain was negative.  A genitourinary 
and gastrointestinal workup in search of a primary source of 
disease was pending.  The veteran's mother had colon cancer.  
The impression was metastatic adenocarcinoma of an unknown 
primary for consideration of palliative lumbar radiotherapy.  

An August 1999 colonoscopy report indicates an impression of 
colonoscopy with evaluation to the right colon with very poor 
prep and diverticula encountered but no obstructing lesion or 
evidence of neoplasia; EGD with endoscopic findings of 
shallow distal esophageal right, hiatal hernia, minimal 
gastritis.

An August 1999 evaluation for left renal abnormality by Dr. 
S.B. indicates that a CT scan showed some inflammatory 
changes around the left kidney.  Dr. S.B. indicated that 
there was nothing to suggest a definite mass.  There were 
multiple lymph nodes around the aorta.  There was a 
destructive process within the lumbar spine.  Biopsies showed 
adenocarcinoma.  The impression was adenocarcinoma, type 
unknown, probably not renal in origin.

An August 1999 cystoscopy by Dr. S.B. showed a normal 
urethra, smooth bladder mucosa, no tumor, stones, or foreign 
objects, and the urethral orifices were clear.  The 
urinalysis was clear.  The impression was negative hematuria 
evaluation.  

A November 1999 radiation therapy end of treatment summary by 
Dr. L.R. indicates that the veteran completed his course of 
radiation therapy.  A history of adenocarcinoma of unknown 
primary metastatic in multiple bony sites was noted.  The 
veteran presented with progressive low back pain with a MRI 
of the lumbosacral spine demonstrating metastasis involving 
L2 vertebral body with mild compression.  The veteran was 
referred for palliative external beam radiation therapy, and 
between August 17 and August 30, 1999, the veteran received 
treatment to the lumbar spine.  It was noted that the veteran 
tolerated treatment well, but he reported no pain relief by 
the completion of his treatment.  

A June 2004 VA medical opinion indicates that a VA staff 
physician reviewed the veteran's claims file in detail.  The 
examiner stated that there did not appear to be any new 
medical information in the veteran's file to support his 
cause of death or to help delineate a primary source for his 
adenocarcinoma of unknown primary.  The veteran's death 
certificate noted that his immediate cause of death was 
disseminated carcinomatosis secondary to adenocarcinoma of 
the lung.  The examiner stated that based upon the review of 
the information, it was unclear to her how the diagnosis of 
adenocarcinoma of the lung was achieved as a secondary cause 
of the veteran's death.  The examiner noted that it appeared 
that the diagnosis originated in the coroner's office, but 
there was no proof that an evaluation was done.  There was no 
autopsy performed.  The examiner stated that such a diagnosis 
by the coroner was likely verbal history, but it was unclear 
which person(s) provided this information to the coroner, or 
whether a family member gave the history of adenocarcinoma of 
the lung.  

Based upon the medical information available from Dr. M.B., 
it appeared that the veteran's disseminated carcinomatosis 
was adenocarcinoma by biopsy of the lumbar region, but the 
primary origin was unknown.  The veteran did exhibit 
widespread metastasis by CAT scan involving the lumbar spine, 
lungs, liver (right lobe), left adrenal gland, and 
retroperitoneal lymph nodes.  Given his family history of 
colon cancer, history of smoking, Agent Orange exposure, and 
hematuria, he was at risk for a carcinoma, however, it was 
still unclear where the source came from.  The veteran did 
have hematuria, one year prior to his diagnosis of 
adenocarcinoma, but had an extensive urological evaluation, 
which was negative.  His most recent colonoscopy showed a 
poor preparation, but no obstructive lesion.  The examiner 
went on to state that without any further information from 
the death to determine why exactly the deputy coroner placed 
adenocarcinoma of the lungs as a diagnosis without having 
performed an autopsy or having done any pathology, the 
examiner could not speculate that the lung was the primary 
source of the veteran's widespread disseminated 
carcinomatosis.  Therefore, based upon the new material or 
new medical records presented, there was nothing that 
supported the claim that the veteran's primary site of 
adenocarcinoma was the lung, except for the diagnosis placed 
on the death certificate, but again, it was unclear how 
and/or why this diagnosis was placed there without pathology 
or further testing while the veteran was at the Grace Home-
Schumpert Hospice.  Therefore, it was the examiner's opinion 
that it was not as likely as not that the primary site of the 
veteran's adenocarcinoma was his lung.  He did have an 
enlarged prostate by his CAT scan of the abdomen and pelvis, 
which could have been the source along with the colon, given 
his family history of colon cancer along with his lung as a 
source of adenocarcinoma with widespread metastasis.  
Additionally, a urologic source should have been considered, 
despite the negative workup that had been done one year 
prior, in response to two occasions of hematuria, which were 
unexplained.  The examiner stated that any of those sources 
could have been the cause of the veteran's adenocarcinoma.  
Therefore, in the examiner's opinion, it was not as likely as 
not that the primary source of the veteran's adenocarcinoma 
was the lung.  

Analysis

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310. The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability. 
Allen v. Brown, 7 Vet. App. 439 (1995).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (as amended).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2004).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death. For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.

To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death. It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service- 
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 38 
C.F.R. § 3.312 (c)

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions. Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death. In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature. 38 C.F.R. § 3.312(c).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability. However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

The appellant contends that the veteran died as a result of 
adenocarcinoma of the lung that was caused by his exposure to 
Agent Orange during his period of service in the Republic of 
Vietnam.  

In this case, the evidence does not show the presence of a 
carcinoma during service or within one year following the 
veteran's retirement from active duty.  The earliest evidence 
that the veteran had any form of cancer was in 1999, about 27 
years after the veteran's retirement from active duty.  

The cause of the veteran's death, as shown on the death 
certificate, was disseminated carcinomatosis, due to 
adenocarcinoma of the lung.  The November [redacted], 1999 coroner's 
report indicates that this diagnosis was based on the 
attending physician, Dr. W.   However, there is no medical 
evidence of record to support this diagnosis.  As indicated 
by the appellant, Dr. W was attending physician when the 
veteran was placed in the hospice, shortly before his death.  
His treating physician, Dr. M.B., indicated that the 
metastatic adenocarcinoma was of an unknown primary site.  

Furthermore, in the June 2004 VA medical opinion, the VA 
physician stated that without any further information to 
determine why exactly the deputy coroner made a diagnosis of 
adenocarcinoma of the lungs without having performed an 
autopsy or having done any pathology, the physician could not 
speculate that the lung was the primary source of the 
veteran's widespread disseminated carcinomatosis.  Based upon 
the medical records presented, the VA physician thus found 
that there was nothing that supported the claim that the 
veteran's primary site of adenocarcinoma was the lung.  It 
was the VA examiner's opinion that it was not as likely as 
not that the primary site of the veteran's adenocarcinoma was 
his lung.  Metastatic adenocarcinoma of unknown primary site 
is not a disability recognized by the Secretary as warranting 
a presumption of service connection based on exposure to 
herbicide agents.  38 C.F.R. § 3.309(e).  

Additionally, VA's General Counsel has held that presumptive 
service connection may not be established under 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 
C.F.R. § 3.309(e) as being associated with herbicide exposure 
if the cancer developed as the result of metastasis of a 
cancer that is not associated with herbicide exposure.  
VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997).  The veteran was 
diagnosed with adenocarcinoma of unknown primary site, which 
metastasized to his lumbar spine, lungs, liver (right lobe), 
left adrenal gland, and retroperitoneal lymph nodes.  Thus, 
the Board finds that the claim for service connection for the 
cause of the veteran's death, as evaluated under the 
regulations governing presumptive service connection based on 
exposure to Agent Orange, must be denied.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

In this regard, there is no medical evidence of record which 
relates the cause of the veteran's death to his military 
service, to include Agent Orange exposure, or to his service 
connected disabilities.  

Accordingly, it is the judgment of the Board that a 
disability or disease of service origin did not cause, 
hasten, or materially and substantially contribute to the 
veteran's death.  The Board finds that the preponderance of 
the evidence is against the claim.  Thus the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER
 
Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


